     Case 2:20-cv-11238-GW-KS Document 22 Filed 04/27/21 Page 1 of 1 Page ID #:65

                                                                          JS-6
 1

 2

 3

 4

 5                       UNITED STATES DISTRICT COURT
 6
                       CENTRAL DISTRICT OF CALIFORNIA
 7

 8
     TERRY FABRICANT, individually         )            Case No. CV 20-11238-GW-KSx
 9   and on behalf of all others similarly )
10   situated,                             )
                                           )          ORDER TO DISMISS WITH
11
                   Plaintiff,              )          PREJUDICE AS TO PLAINTIFF
12                                         )          AND WITHOUT PREJUDICE AS
           vs.                             )          TO CLASS CLAIMS
13
                                           )
14   IBA BUSINESS SOLUTIONS, LLC, )
15   and DOES 1-10, inclusive, and each of )
     them,                                 )
16
                                           )
17
                   Defendants.             )
                                           )
18

19
           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
20
     this matter is dismissed in its entirety with prejudice as to the named Plaintiff, and
21
     without prejudice as to the Putative Class alleged in the complaint, pursuant to
22
     Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own
23
     costs and attorneys’ fees.
24

25
     Dated: April 27, 2021            ______________________________
26
                                      HON. GEORGE H. WU, U.S. District Judge
27

28




                                     [Proposed]Order to Dismiss - 1
